Title: From George Washington to Meshech Weare, 22 January 1781
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters New Windsor January 22d 1781
                        
                        I have received the disagreeable intelligence that a part of the Jersey Line had followed the example of
                            that of Pennsylvania; and when the advices came away, it was expected the revolt would be general. The precise intention
                            of the mutineers was not known, but their complaints & demands were similar to those of the Pennsylvanians.
                        Persuaded that without some decisive effort at all hazards to suppress this dangerous spirit it would
                            speedily infect the whole Army. I have ordered as large a Detachment as we could spare from these Posts to march under
                            Major Genl Howe with orders to compell the Mutineers to unconditional submission—to listen to no terms while they were
                            in a state of resistance, and on their reduction to execute instantly a few of the most active, and most incendiary Leaders.
                            I am not certain what part the Troops detached for this purpose will act, but I flatter myself they will do their duty. I
                            prefer any extremity to which the Jersey Troops may be driven, to a compromise.
                        The weakness of the Garrison, but still more it’s embarrassing distress for want of provisions made it
                            impossible to prosecute such measures with the Pennsylvanians, as the nature of the case demanded—And while we were making
                            Arrangements, as far as practicable to supply these defects an accommodation took place which will not only subvert the
                            Pennsylvania line, but have a very pernicious influence on the whole Army. I mean however by these remarks only to give
                            an idea of the miserable situation we are in not to blame a measure which perhaps in our circumstances was the best that
                            could have been adopted—The same embarrassments operate against coercion at this moment, but not in so great a degree;
                            the Jersey Troops not being from their numbers so formidable as were the Pennsylvanians.
                        I dare not detail the Risks we run from the present scantiness of supplies—We have received few or no cattle for some time past, nor do we know of any shortly to be expected—The salted
                            meat we ought to have reserved in the Garrison, is now nearly exhausted. I cannot but renew my solicitations with your
                            state to every expedience for contributing to our imediate relief. With perfect respect, I have the honor to be Your
                            Excellys Most Obedt Hble servant
                        
                            Go: Washington
                        
                        
                            The same to Governor Hancock. Massa Bay.
                            The same to Governor Greene. Rhode Island.
                            The same to Governor Trumbull. Connecticut.
                            The same to Governor Clinton. New York.
                        
                    